Citation Nr: 0409738	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-15 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residual disability 
resulting from a near drowning incident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Regional Office 
(RO) that denied the veteran's claim for entitlement to service 
connection for a residual disability resulting from a near 
drowning incident.


FINDINGS OF FACT

The competent (clinical) evidence of record does not demonstrate 
the existence of a current chronic residual disability resulting 
from a near drowning incident.


CONCLUSION OF LAW

A chronic residual disability resulting from a near drowning 
incident was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000 the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5106, 5107, 5126 (West 2002)).  This new law 
eliminates the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in the 
development of their claims.  First, the VA has a duty to notify 
the appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete a 
claim for VA benefits, as well as the development responsibilities 
of the claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 
2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, § 3(a), 114 
Stat. 2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A.

With respect to notice, a March 2001 VA letter to the veteran 
informed him of the evidence necessary to substantiate his claim, 
as well as his and VA's development responsibilities.  As such, 
VA's duty to notify has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board observes that recent 
legislation authorizes the VA to make a decision prior to the 
expiration of the one-year VCAA notice period.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003).

It is noted that the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, a 
substantially complete application was received in September 1999.  
Thereafter, in rating decisions dated in November 1999 and June 
2000, the issue of a residual disability resulting from a near 
drowning incident was denied.  Pursuant to enactment of VCAA on 
November 9, 2000, with consideration of the provisions of § 7(b) 
of VCAA, in March 2001, notice was provided to the claimant 
regarding what information and evidence is needed to substantiate 
the claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will be 
obtained by VA, and the need for the claimant to submit any 
evidence in his possession that pertains to the claim.

As the VCAA notice in this case was not provided to the appellant 
prior to the initial AOJ readjudication pursuant to § 7(b) of 
VCAA, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA treatment 
records.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate the 
claim has been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.

Factual Background

On the veteran's report of examination, conducted in conjunction 
with the veteran's December 1986 enlistment examination, no 
abnormalities or defects were noted and the veteran was deemed 
qualified for enlistment into the military.

The veteran's service medical records reveal that the veteran was 
hospitalized for five days in August 1988 after a near drowning 
incident.  A narrative summary reported that while swimming in an 
indoor swimming pool in battle dress uniform with his unit, the 
veteran went under the water and lay on a pool bottom for one to 
two minutes before being pulled from the pool and given several 
mouth-to-mouth respiratory breaths.  He subsequently regained 
consciousness and began coughing and was later taken to the 
emergency room.  The veteran's discharge diagnosis was near 
drowning with fluid aspiration and bilateral lower lobe 
pneumonitis and hypoxia secondary to the near drowning with fluid 
aspiration and bilateral lower lobe pneumonitis.

The service medical records reveal that in August 1988, the 
veteran submitted to a follow-up examination subsequent to his 
hospitalization for his near drowning incident.  The examiner 
noted that the veteran's lungs were clear and that after a chest 
x- ray he would allow the veteran to return to active duty.  The 
chest x-ray taken at that time was reportedly normal.

A February 1989 service medical record reflects that the veteran 
complained of breathing difficult after being exposed to chlorox 
while working in the barracks.  The veteran also reported having 
shortness of breath while running in physical training.  A chest 
x-ray taken at that time was normal and the examiner diagnosed the 
veteran with bronchitis.

A February 1989 service medical record reveals that the veteran 
again complained of shortness of breath, wheezing and chest 
tightness after being exposed to chlorox.  After an examination, 
an examiner assessed the veteran's condition as exercise induced 
asthma, but believed that the veteran may have had asthma that was 
secondary to bronchitis versus inhaled irritants.

On the veteran's May 1989 report of medical history, conducted in 
conjunction with the veteran's separation, he reported a history 
of asthma, shortness of breath, and pain or pressure in the chest.  
A physician noted that the veteran's asthma, shortness of breath 
and pain in chest was due to the veteran's near drowning accident 
in August 1988.  The physician also noted that the veteran had a 
period of unconsciousness in the August 1988 near drowning 
incident.  The examiner, on the veteran's May 1989 report of 
medical examination, did not note any abnormalities or defects.

In November 1999, the veteran underwent a physical examination at 
a VA outpatient facility.  The record does not indicate that the 
veteran reported a history of a past or current residual 
disability resulting from a near drowning incident.  The examiner 
did not report any abnormal findings and indicated that the 
veteran's physical examination was within normal limits. 

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held that 
the appellant had not submitted medical evidence providing a nexus 
between an in-service injury and a current disability.  The Court 
held that where a claimant's personal belief, no matter how 
sincere, was unsupported by medical evidence, the personal belief 
cannot form the basis of a claim.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

The veteran contends that service connection is warranted for a 
residual disability resulting from a near drowning incident.  The 
veteran's service medical records reveal that the veteran did have 
a near drowning incident for which he was treated in August 1988.  
The service medical records also indicate that the veteran and an 
examiner noted on the May 1989 separation examination that the 
veteran had asthma, shortness of breath and pain in the chest as a 
result of the veteran's near drowning incident.  However, post 
service outpatient treatment records do not indicate that the 
veteran has ever complained of, been treated for, or diagnosed 
with a residual disability resulting from the veteran's August 
1988 near drowning incident.  In fact, in a November 1999 VA 
examination, an examiner noted that there were no abnormal 
findings and indicated that the veteran's physical examination was 
within normal limits.  In this regard, the Board observes that 
there is no evidence to the contrary.  That is, the only medical 
evidence of record is to the effect that a current residual 
disability does not exist.  Although, the veteran asserts that he 
does have a current residual disability that results from a near 
drowning incident, he has provided no medical evidence to support 
his claim and he is not competent to provide an opinion requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Thus, the Board finds that the negative medical evidence of record 
is of greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim for 
service connection for chronic residual disability resulting from 
a near drowning incident.


ORDER

Entitlement to service connection for chronic residual disability 
resulting from a near drowning incident is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



